Title: To Thomas Jefferson from Horatio Gates, 14 March 1794
From: Gates, Horatio
To: Jefferson, Thomas



Dear Sir
Rose Hill, 14: March, 1794

I had the satisfaction to receive your very Obliging Letter of the 3d. of Feb: from Monte Cello; it came to hand when I was Ill of a Fever, I am now thank God, quite recover’d; and have the pleasure to be able to acknowledge your kindness. I have never had the Smallest doubt, that if my letter book was in your hands but that it was as safe as in my Own; being satisfied of that, I am perfectly content; keep it as long as you see convenient. Neither Envy, nor persecution, can reap any benefit by calling my Conduct into Question; therefore I need no means of Defence; and for my own happyness, my conscience bids me be at peace. Happy that Fortune has placed me in circumstances, which I would not exchange for all the Honours, and Rewards, Fifteen Countries can Bestow—Though I should have done, as you have done; I do not approve your Fixed Resolve; Great Talents, Joind to Great Integrity, should not be always retired to Monte-Cello; Our rough Diamond wants polishing, which can only be well done by Masterly, and Faithfull Hands; therefore, be not too positive. Should you be called to take the Diamond in Hand, be ready to Obey the Voice of a great Nation. The News from Toulon must have reached You; I think the King of Sardinia must Tremble for his Capital, for there is but little to prevent the Sans Culottes from possessing not only that, but the whole of his Continental Dominions. Irritated by Disappointment, and Disgraced by Defeat; the Combined Princes will Exhaust all their Policy, and all the Sinews of War, to Subdue France the next Campaign; but it will be in Vain; Their Crowns will be Humbled to the Dust! and we may possibly live to see, France, England, and America; the three great Republics of the World, Bound together in one Grand Alliance, Offensive, and Defensive. Then The philosopher of Monte Cello, and his Disciple at Rose Hill, will Moralize on the Instability of Human Greatness, and Expand their Minds in Contemplating the Vast happyness they have assisted to Establish both in the old, and new World; From whence not only the present, but the Mighty Generations yet to come are made Free.
You seem to think the Climate of Virginia preferable to this, I tried one Winter at Williamsburg, It rained all February, and March; of consequence, The Damp was Excessive; here it is at times severely Cold; but then it is Dry, and not unwholesome; we had this year no Cold, to call severe, until February; it is now the 14th: of March. The Frost is out of the Ground, and Peas were yesterday sown in my Garden; If there is an Eldorado in the Territory’s of the US., it must be on that rising Ground that Seperates The Waters of the Cherokee River; from  the Waters of the Mobile; when the Time comes, that we can remove there with Ease, and Safety, If I am able I will Joyfully attend You, where we will Spin out a Cheerfull Old Age, in that charming Climate, where I am assured, Vegetation never ceases. Mrs: Gates presents her Respects, and I beg you to believe me, most respectfully, your Faithfull and Obedeint Servant,

Horatio Gates


P.S. I inclose this Mr. Maddison and request him to forward it to You.

